Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (3665690), in view of Matousek et al (8443580).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Wenger discloses the claimed invention of having a wider, such as 50-90%, baler chamber & intake (fig 3) than the pre-cutter, and 
a crop delivery (conveyor C) that distributes the crop by swinging side to side, as taught below:

“(9)   The support of conveyor C on vertical pivots 136 and 144 permits the rearward end of said conveyor, which is disposed above the portion of platform 18 projecting forwardly of the lower edge of wall 20, to be swung horizontally from side to side, as indicated by dotted line positions C' and C" in FIG. 3, whereby hay discharged by said conveyor to said platform may be distributed evenly and uniformly across the width of said platform. To perform this swinging of the conveyor, rod 142 is extended forwardly from pivot 144, and is connected at its forward end by a vertical pivot 152 to the free end of the piston rod 154 of a double-acting hydraulic cylinder 156, the opposite end of said cylinder being connected to pick-up housing 112 by a vertical pivot 158. Thus the delivery of fluid to alternately opposite ends of said cylinder, at the proper intervals, will cause conveyor C to oscillate regularly between positions C' and C". Fluid for said cylinder is supplied by hoses 160 to a control valve 162 mounted on housing 112, and by hoses 164 from said control valve to said cylinder. Said control valve is provided with an operating lever 166 operable selectively by movement thereof in relatively opposite directions to set said valve to deliver fluid under pressure to either end of the cylinder. Said lever is operated by a pair of relatively angled fingers 168 and 170 affixed to and movable with rod 142. Thus, as conveyor C approaches position C', finger 170 engages lever 166 to set valve 162 to cause cylinder 156 to reverse the motion of the conveyor to cause it to move toward position C", and when the conveyor reaches position C", finger 168 engages lever 166 to reverse the cylinder operation again, and so on.”

While Wenger teaches “suitable pick-up devices,” however the specifics, i.e. the pre-cutter, is not shown clearly, as claimed below:

1. A baler for forming crop material into a bale, the baler comprising: 
a housing forming a baling chamber having an inlet (fig 3), 
wherein the inlet defines an inlet width perpendicular to a central longitudinal axis (fig 3); 
a pre-cutter disposed forward of the inlet along the central longitudinal axis (not explicitly shown, but taught to be any known in the art, see quote below), 
wherein the pre-cutter is operable to cut the crop material into segments; 
wherein the pre-cutter includes a cutter width perpendicular to the central longitudinal axis; and 
wherein the cutter width is less than the inlet width. 


“(7)   Mounted in the forward portion of main frame 2, just behind forward cross bar 8 thereof, is a hay pick-up device 110. Suitable pick-up devices for this purpose are already common and well known in the art, and the device is therefore not here detailed. For present purposes, suffice it to say that said pick-up device includes a housing 112 mounted in frame 2 by brackets 114, and a rake device 116 operable to pick up hay 118 deposited in windows on the ground by a mowing machine, and that is operable to discharge the hay through an opening 120 (see FIG. 4) in a rear wall of housing 112. The pick-up device may be powered by a hydraulic motor 122 to which hydraulic fluid is supplied by hoses 


Matousek et al (8443580) teaches one of the well known chopper / cutter (30):

“(35)    As best shown in FIGS. 3 and 10, the baler 12 may include a cutter 30 positioned after the pickup 20 and before the packer 276 to reduce the distance the crop material must travel from the combine 10 before it is baled. As a result of using a cutter 30 in between the pickup 20 and the packer 36, the pickup 20 is moved forward toward the tongue 16, compared with when using just a pickup 20 on conventional balers, so that the distance between the back of the combine 10 and the target on the bailer 12 is reduced. By positioning the cutter 30 in between the pickup 20 and the packer 36, the pickup 20 and transfer pan 22 may be moved forward approximately eighteen inches or more. Alternatively, the length of some tongues 16 may be adjusted mechanically to obtain the desired distance between the back of the combine 10 and the baler 12. FIG. 12 shows the combine 10 turning but the length and shape of the tongue 16 is sufficient to preclude the tongue 16 or baler 12 from impacting the combine 10.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of Wenger with the teachings of Matousek, because it would not have been outside the skill to use what is well known in the art (see teachings in Wenger), in order to chop / shred the crop futher.



Wenger further teaches:

2. The baler set forth in claim 1, wherein the cutter width is less than ninety percent of the inlet width (choice of dimension is addressed above). 

3. The baler set forth in claim 1, wherein the cutter width is less than fifty percent of the inlet width (choice of dimension is addressed above). 

4. The baler set forth in claim 1, further comprising a crop distributor disposed between the pre-cutter and the inlet along the central longitudinal axis, wherein the crop distributor includes a forward end operable to receive the crop material from the pre-cutter and a rearward end operable to disperse the crop material through the inlet and into the baling chamber (the crop distributor is already addressed above). 

5. The baler set forth in claim 4, wherein one of the baling chamber and the crop distributor is moveable relative to the other of the baling chamber and the crop distributor such that the rearward end of the crop distributor is laterally moveable relative to the central longitudinal axis, between a first lateral side and a second lateral side of the housing, to distribute the crop material across the inlet width of the baling chamber (addressed above). 

6. The baler set forth in claim 5, wherein the crop distributor is moveable relative to the housing (addressed above). 

7. The baler set forth in claim 6, further comprising an actuator coupled to the crop distributor and operable to move the crop distributor relative to the baling chamber (addressed above). 

8. The baler set forth in claim 7, wherein the crop distributor is rotatable about a pivot axis, such that the rearward end of the crop distributor moves laterally relative to the central longitudinal axis (at 136). 

9. The baler set forth in claim 4, wherein the crop distributor includes a distributor width perpendicular to the central longitudinal axis (a width is perpendicular). 

10. The baler set forth in claim 9, wherein the distributor width is less than the inlet width (fig 3). 

11. The baler set forth in claim 9, wherein the distributor width is substantially equal to the cutter width (fig 3). 

12. The baler set forth in claim 1, further comprising a pick-up head disposed forward of the pre-cutter along the central longitudinal axis, wherein the pick-up head is operable to lift the crop material from a ground surface and convey the crop material to the pre-cutter (pickup 110). 

13. The baler set forth in claim 12, wherein the pick-up head includes a pick-up width perpendicular to the central longitudinal axis, and wherein the cutter width is less than the pick-up width (wider width of the pickup is old and well known to be used with a baler). 

14. The baler set forth in claim 12, wherein the pick-up head includes a lateral movement element operable to move the crop material laterally relative to the central longitudinal axis and toward the pre-cutter (although, the hydraulic cylinder is not claimed, ref. 156 meets the claim). 

The following are already addressed above, unless otherwise noted:
15. A round baler (fig 1) comprising: 
a housing forming a baling chamber having an inlet, wherein the inlet defines an inlet width perpendicular to a central longitudinal axis; 
a pre-cutter disposed forward of the inlet along the central longitudinal axis, 
wherein the pre-cutter is operable to cut the crop material into segments; 

wherein the crop distributor includes a forward end operable to receive the crop material from the pre-cutter and a rearward end operable to disperse the crop material across the inlet width and into the baling chamber; 
a pick-up head disposed forward of the pre-cutter along the central longitudinal axis, wherein the pick-up head is operable to lift the crop material from a ground surface and convey the crop material to the pre-cutter; 
wherein the pre-cutter includes a cutter width perpendicular to the central longitudinal axis; and wherein the cutter width is less than the inlet width. 

16. The round baler set forth in claim 15, wherein the cutter width is less than ninety percent of the inlet width. 

17. The round baler set forth in claim 15, wherein one of the baling chamber and the crop distributor is moveable relative to the other of the baling chamber and the crop distributor such that the rearward end of the crop distributor is laterally moveable relative to the central longitudinal axis, between a first lateral side and a second lateral side of the housing, to distribute the crop material across the inlet width of the baling chamber. 



19. The round baler set forth in claim 15, wherein the pick-up head includes a pick-up width perpendicular to the central longitudinal axis, and wherein the cutter width is less than the pick-up width. 

20. The round baler set forth in claim 19, wherein the pick-up head includes a lateral movement element operable to move the crop material laterally relative to the central longitudinal axis and toward the pre-cutter.


	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Rempe et al (2008/0271428) teaches a significantly wider baler inlet (fig 12; ref. 221) than the width of a chopper / pre-cutter (par. 30), as it is known in the art (par. 28).

Andra et al (4686820) teaches another, yet an alternative spreader / deflector / distributor (72), which distributes evenly along the width of the baler:

“As the tractor and baler are driven straight down the windrow, hay is picked up and placed upon a platform conveyor which transfers the same rearwardly toward the baling chamber, during which transfer a deflector diverts the crop stream into an appropriate one of three axial sections of the chamber as determined by sensing and control mechanism associated with the baler. As the hay builds up in one of the sections, the sensors of the mechanism compare the size of that portion of the bale with the bale portion in the next adjacent chamber section, and once the differential between the two bale portions reaches a certain predetermined level, the control mechanism swings the deflector to its next position, directing hay into that next adjacent section to build up that portion of the bale. While build up is occurring in that section, such build up is compared with that in the next adjacent section until the deflector is shifted again, and so on, until a finished bale of uniform diameter from end-to-end has been completed without requiring that the operator weave the baler back-and-forth on the windrow. The need for hay within the respective chamber sections is sensed by the difference in tension of forming belts associated with the corresponding chamber sections, and a microprocessor serves as the primary control source for the deflector movement.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671